


Exhibit 10.1.11

 

CONSOLIDATED EDISON INC.

ANNUAL INCENTIVE PLAN


Effective as of January 1, 2003

 

--------------------------------------------------------------------------------


 

CONSOLIDATED EDISON INC.
ANNUAL INCENTIVE PLAN

PURPOSE

 

The purpose of the Plan is to provide executives of the Company or any of its
Non-utility Subsidiaries designated by the Company’s Board of Directors as
eligible to participate in the Plan with incentives to achieve goals which are
important to shareholders and customers of the Company and the Non-utility
Subsidiaries, to supplement their salary and benefit programs so as to provide
overall compensation for such executives which is competitive with corporations
with which the Company and the Non-utility Subsidiaries must compete for the
best executive talent, and to assist the Company and the Non-utility
Subsidiaries in attracting and retaining executives who are important to their
continued success.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

 

1.01 Affiliated Company

 

1.02 Annual Incentive Award

 

1.03 Annual Salary

 

1.04 Award Date

 

1.05 Board or Board of Directors

 

1.06 Code

 

1.07 Company

 

1.08 Deferred Income Plan

 

1.09 Deferral Portion

 

1.10 Incentive Percentage

 

1.11 Management Development and Compensation Committee

 

1.12 Non-utility Subsidiaries

 

1.13 Participant

 

1.14 Plan

 

1.15 Plan Administrator

 

1.16 Valuation Date

 

ARTICLE II. ELIGIBILITY

 

ARTICLE III. ADMINISTRATION

 

ARTICLE IV. DETERMINATION OF AWARDS

 

4.01 Incentive Percentages

 

4.02 Annual Incentive Award

 

ARTICLE V. DEFERRAL OF AWARDS

 

ARTICLE VI. VALUATION OF NON-DEFERRED AWARDS

 

ARTICLE VII. PAYMENT OF AWARDS

 

7.01 Time of Payment

 

7.02 Amount of Payment

 

7.03 Manner of Payment

 

7.04 Posthumous Payments

 

ARTICLE VIII. DEFERRAL ELECTIONS

 

8.01 Manner

 

8.02 Timing

 

ARTICLE IX. MISCELLANEOUS

 

9.01 Amendment and Termination

 

9.02 Effect of Plan

 

9.03 Withholding

 

 

i

--------------------------------------------------------------------------------


 

9.04 Funding

 

9.05 Facility of Payment

 

9.06 Nonalienation

 

 

ii

--------------------------------------------------------------------------------


 


ARTICLE I.  DEFINITIONS


 

The following terms when capitalized herein shall have the meanings set forth
below.

 


1.01                          AFFILIATED COMPANY SHALL MEAN ANY COMPANY OTHER
THAN THE COMPANY WHICH IS A MEMBER OF A CONTROLLED GROUP OF CORPORATIONS (AS
DEFINED IN SECTION 414(B) OF THE CODE) WHICH ALSO INCLUDES AS A MEMBER THE
COMPANY; ANY TRADE OR BUSINESS UNDER COMMON CONTROL (AS DEFINED IN
SECTION 414(C) OF THE CODE) WITH THE COMPANY; ANY ORGANIZATION (WHETHER OR NOT
INCORPORATED) WHICH IS A MEMBER OF AN AFFILIATED SERVICE GROUP (AS DEFINED IN
SECTION 414(M) OF THE CODE) WHICH INCLUDES THE COMPANY; AND ANY OTHER ENTITY
REQUIRED TO BE AGGREGATED WITH THE COMPANY PURSUANT TO REGULATIONS UNDER
SECTION 414(O) OF THE CODE.

 


1.02                          ANNUAL INCENTIVE AWARD SHALL HAVE THE MEANING SET
FORTH IN SECTION 4.02.

 


1.03                          ANNUAL SALARY MEANS THE ANNUAL RATE OF SALARY OF
EACH PARTICIPANT OR SUCH SALARY AS IN EFFECT AT THE END OF SUCH YEAR.

 

(a)                                  If such Participant’s employment is
terminated during the year, the annual salary rate of such Participant in effect
at the time of such termination shall be deemed to be the annual salary rate of
such Participant at the end of such year;

 

(b)                                 A Participant’s annual rate of salary shall
be determined without any deduction for pre-tax contributions or after-tax
contributions made pursuant to the Consolidated Edison Thrift Savings Plan, the
Con Edison Flexible Reimbursement Account Plan for Management Employees, the Con
Edison OPTIONS Program for Management Employees, or Basic Salary or Supplemental
Salary Contributions to the Deferred Income Plan.

 


1.04                          AWARD DATE SHALL MEAN WITH RESPECT TO ANY ANNUAL
INCENTIVE AWARD THE DATE THE BOARD APPROVES THE ANNUAL INCENTIVE AWARD.

 


1.05                          BOARD OR BOARD OF DIRECTORS SHALL MEAN THE BOARD
OF DIRECTORS OF THE COMPANY.

 


1.06                          CODE MEANS THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED FROM TIME TO TIME.

 


1.07                          COMPANY SHALL MEAN CONSOLIDATED EDISON, INC.
(“CEI”), ITS SUCCESSORS OR ASSIGNS.

 


1.08                          DEFERRED INCOME PLAN SHALL MEAN THE CONSOLIDATED
EDISON COMPANY OF NEW YORK, INC. DEFERRED INCOME PLAN, AS AMENDED FROM TIME TO
TIME.

 


1.09                          DEFERRAL PORTION SHALL MEAN THE PORTION OF EACH
ANNUAL INCENTIVE AWARD THAT IS DEFERRED PURSUANT TO ARTICLE V.

 

--------------------------------------------------------------------------------


 


1.10                          INCENTIVE PERCENTAGE SHALL HAVE THE MEANING SET
FORTH IN SECTION 4.01.

 


1.11                          MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE
SHALL MEAN THE MANAGEMENT DEVELOPMENT AND COMPENSATION COMMITTEE OF THE BOARD OR
SUCH OTHER COMMITTEE AS MAY BE APPOINTED BY THE BOARD TO DETERMINE WHETHER THE
PARTICIPANT IS ENTITLED TO AN ANNUAL INCENTIVE AWARD UNDER THE TERMS OF THIS
PLAN.

 


1.12                          NON-UTILITY SUBSIDIARIES SHALL MEAN CONSOLIDATED
EDISON COMMUNICATIONS, INC., CONSOLIDATED EDISON DEVELOPMENT, INC., CONSOLIDATED
EDISON ENERGY, INC., CONSOLIDATED EDISON COMPETITIVE SHARED SERVICES, INC.,
CONSOLIDATED EDISON SOLUTIONS, INC. AND ANY ADDITIONAL AFFILIATED COMPANIES THAT
THE BOARD DETERMINES TO INCLUDE IN THIS PLAN.

 


1.13                          PARTICIPANT SHALL MEAN ANY OFFICER OF THE COMPANY
OR ITS NON-UTILITY SUBSIDIARIES WHO AT ANY TIME HAS BEEN DESIGNATED BY THE BOARD
AS A PARTICIPANT IN THE PLAN.

 


1.14                          PLAN SHALL MEAN THE CONSOLIDATED EDISON INC.
ANNUAL INCENTIVE PLAN, AS IN EFFECT FROM TIME TO TIME.

 


1.15                           PLAN ADMINISTRATOR SHALL MEAN THE INDIVIDUAL
APPOINTED BY THE COMPANY’S CHIEF EXECUTIVE OFFICER TO ADMINISTER THE PLAN AS
PROVIDED IN ARTICLE III.

 


1.16                           VALUATION DATE SHALL HAVE THE MEANING SET FORTH
IN ARTICLE VI.

 


ARTICLE II.  ELIGIBILITY


 

The Board, in its discretion, from time to time, may designate and change the
designation of the executives of the Company or any of the Non-utility
Subsidiaries eligible to participate in the Plan.  To be eligible to receive an
award under the Plan for a particular year, an executive must: (a) have been
employed by the Company or a Non-utility Subsidiary during any portion of such
year and (b) be designated by the Board as eligible to participate in the Plan.

 


ARTICLE III.  ADMINISTRATION


 

Except as otherwise provided in the Plan, all determinations, other than who is
eligible to participate, in connection with the Plan shall be made by the Plan
Administrator, whose decisions shall be final and conclusive upon all
Participants and any persons asserting any claim derived from a Participant. 
The Plan Administrator shall make such determinations after receiving the
recommendations of the Company’s Chief Executive Officer (except as to matters
relating to the participation of the Company’s Chief Executive Officer in the
Plan).  The Plan Administrator shall abstain from any determination under the
Plan in which he or she has a personal interest, in which case such
determination shall be made by the Company’s Chief Executive Officer.  The Plan
Administrator shall be responsible for the administration of the Plan under the
direction of the Company’s Chief Executive Officer.

 

2

--------------------------------------------------------------------------------


 


ARTICLE IV.  DETERMINATION OF AWARDS


 


4.01         INCENTIVE PERCENTAGE


 

The Board shall determine a percentage of Annual Salary deemed to constitute an
appropriate incentive for each Participant eligible to participate in the Plan. 
Each such percentage is herein called an “Incentive Percentage.”  The Board may
from time to time, increase or decrease any Incentive Percentage for any
Participant as the Board deems appropriate.

 


4.02                          ANNUAL INCENTIVE AWARD


 

In January of any year, the Management Development and Compensation Committee of
the Board, upon the recommendation of the Company’s Chief Executive Officer,
shall make, subject to confirmation by the Board, awards to individual
Participants who are eligible to participate in the Plan for such year.  Such
awards are herein called “Annual Incentive Awards.”  The Annual Incentive Award
shall be determined in the following manner:

 

(a)                                  Each Annual Incentive Award shall be
determined in light of the contribution of the Participant to the overall
performance of any of the Non-utility Subsidiaries and the Company, and the
Participant’s individual performance, taking into account such factors as the
Committee and the Board deem relevant.

 

(b)                                 An Annual Incentive Award may range from
zero to 150 percent of the Participant’s Incentive Percentage.

 

(c)                                  The determination of the Committee, upon
Board approval, as to the amount of the Annual Incentive Award to be awarded,
shall be final and conclusive.

 


ARTICLE V.  DEFERRAL OF AWARDS


 

All or any portion of each Annual Incentive Award may, at the Participant’s
election, be deferred (“Deferral Portion”) into the Deferred Income Plan (“DIP”)
and shall be administered and accounted for under the DIP.

 


ARTICLE VI.  VALUATION OF NON-DEFERRED AWARDS


 

The Valuation Date of any portion of an Annual Incentive Award that is not
deferred pursuant to Article V shall be the Award Date, and the value on the
Valuation Date shall be equal to the amount of such portion.

 

3

--------------------------------------------------------------------------------


 


ARTICLE VII.  PAYMENT OF AWARDS


 


7.01                          TIME OF PAYMENT


 

 Any portion of an Annual Incentive Award for which a deferral election under
Article V has not been made shall become payable as soon as administratively
practicable after its respective Valuation Date.

 


7.02                          AMOUNT OF PAYMENT


 

Any portion of an Annual Incentive Award for which a deferral election under
Article V has not been made shall be paid at its value on the Valuation Date, as
determined pursuant to Article VI.

 


7.03                          MANNER OF PAYMENT


 

Any portion of an Annual Incentive Award for which a deferral election under
Article V has not been made shall be paid to the Participant in a single lump
sum.

 


7.04                          POSTHUMOUS PAYMENTS


 

Subject to Section 9.05, if a Participant shall die before all payments to be
made to the Participant under this Plan have been made, the remaining payment or
payments shall be made to the Participant’s estate or personal representative in
a single lump sum, with such posthumous payment to be made as soon as
administratively practicable after the Participant’s death.

 


ARTICLE VIII.  DEFERRAL ELECTIONS


 


8.01                          MANNER


 

The deferral elections permitted to Participants by Article V shall be made by a
writing signed by the Participant and delivered to the Plan Administrator.  A
separate deferral election may be made with respect to each Annual Incentive
Award.  A deferral election made for any Annual Incentive Award shall be
irrevocable with respect to that Annual Incentive Award and shall govern all
subsequent Annual Incentive Awards, until a new deferral election is timely made
as to subsequent Annual Incentive Awards.

 

4

--------------------------------------------------------------------------------


 


8.02                          TIMING


 

The deferral election pursuant to Article V with respect to any Annual Incentive
Award must be made prior to the beginning of the calendar year for which the
Annual Incentive Award relates.

 


ARTICLE IX.  MISCELLANEOUS


 


9.01                          AMENDMENT AND TERMINATION


 

The Company reserves the right, by action of the Board of Directors, to
terminate the Plan entirely, or to temporarily or permanently discontinue the
making of awards under the Plan; and further reserves the right, by action of
the Board of Directors or the Plan Administrator, to otherwise modify the Plan
from time to time; provided that no such modification, termination, or
discontinuance shall adversely affect the rights of Participants with respect to
Annual Incentive Awards previously determined; and provided further, that no
modification by action of the Plan Administrator shall have a material effect on
the benefits payable under the Plan.

 


9.02                          EFFECT OF PLAN


 

The establishment and continuance of the Plan shall not constitute a contract of
employment between the Company and any executive or Participant.  No person
shall have any claim to be granted an award under the Plan and there is no
obligation for uniformity of treatment of executives or Participants under the
Plan.  Neither the Plan nor any action taken under the Plan shall be construed
as giving to any executives or Participants the right to be retained in the
employ of the Company, nor any right to examine the books of the Company, or to
require an accounting.

 


9.03                          WITHHOLDING


 

The Company shall deduct from any payment under the Plan any federal, state, or
local taxes required by law to be withheld with respect to such payment.

 


9.04                          FUNDING


 

All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Company.  Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Company.

 

5

--------------------------------------------------------------------------------


 


9.05                          FACILITY OF PAYMENT


 

In the event that the Plan Administrator shall find that a Participant is unable
to care for such Participant’s affairs because of illness or accident or has
died, the Plan Administrator may, unless claim shall have been made therefor by
a duly appointed legal representative, direct that any benefit payment due the
Participant, to the extent not payable from a grantor trust, be paid on the
Participant’s behalf to the Participant’s spouse, a child, a parent or other
blood relative, or to a person with whom the Participant resides or a legal
guardian, and any such payment so made shall be a complete discharge of the
liabilities of the Company and the Plan therefor.

 


9.06                          NONALIENATION


 

Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such benefits.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, pursuant to resolutions adopted by the Board of Directors of
Consolidated Edison, Inc. at a meeting held on January 15, 2004, the undersigned
duly authorized officer hereby approves the foregoing instrument as the
Consolidated Edison Inc. Annual Incentive Plan, effective as of January 1, 2003
by executing this instrument this 19th day of February, 2004.

 

 

 

By:

/s/

 

 

 

Claude Trahan

 

 

Vice President-Human Resources

 

 

Consolidated Edison Company of
New York, Inc.

 

7

--------------------------------------------------------------------------------
